DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Applicant's traversal of the species restriction is persuasive in light of the prior art and the examiner withdraws the species restriction.

Drawings
The drawings are objected to because the difference between the "edge chamfer" and "face chamfer" (recited in combination in claim 23) is not clearly shown in the drawings. Figure 6 shows both "face chamfer 330" and "edge chamfer 340", but figure 7 appears to show "edge chamfer 340" at the location of 330 in figure 6. Alternatively, "face chamfer 330" is not shown in fig 7, thus making it unclear how these features differ from each other when recited in combination.
In other words, the drawings are objected to because they do not clearly show the "face chamfer" and "edge chamfer" together in combination. While they are ostensibly shown in figure 6, they are not shown together in any other view, such as figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 26, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259988 (Chen).
Independent claim 1: Chen discloses a cutting element (figs 25-27) comprising:
a cutting face ("non-planar top surface 6005" - ¶ 76) at an opposite axial end from a base (not individually numbered but clearly shown in figs 26 & 27);
a side surface extending from the base to the cutting face (not individually numbered but clearly shown in fig 27 as bisected by the "x-axis" line);
an edge formed at the intersection between the cutting face and the side surface ("peripheral edge 6015" - ¶ 76); and
an elongated protrusion formed at the cutting face ("a cutting crest extending across the diameter" - ¶ 75. Not individually numbered in fig 25 but clearly shown as being bisected by the "y-axis" line) and extending between opposite sides of the edge (fig 25), wherein the elongated protrusion has a geometry comprising:
a border (not individually numbered but clearly shown in figs 25-27 surrounding / defining "concave region 6007") extending around a concave surface ("concave region 6007" - ¶ 76), wherein the concave surface comprises:
a major axis dimension (along the "y-axis" line in fig 25) measured between opposite sides of the border (ibid); and
a minor dimension (along the "x-axis" line in fig 25) measured perpendicularly to the major axis dimension (ibid); and
sloped surfaces extending between the border and the edge (clearly shown in fig 27).
	Chen does not expressly disclose the width of the minor axis dimension relative to the length of the major axis dimension. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have the minor dimension range from 50 percent to 99 percent of the major axis dimension, since it has been held that where the general conditions of a claim are disclosed in the prior art (an elongated concavity with a relatively longer major dimension and a relatively shorter minor dimension; fig 25 & ¶ 80), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Such a selection of relative size is inherently necessary in actual construction, and would therefore be routine in the construction of the cutter taught by Chen. See MPEP §2144.05, subsection II(A). Further, Chen discloses variations in the size & shape of the concavity within the reference itself (¶s 60, 72, 75, 78, and particularly ¶s 79 & 80), thus conveying to the reader that optimization / change of size is within the purview of the prior art as well as within the skill of the ordinary artisan, as well as result effective. See MPEP §2144.05, subsection II(B). Finally, the claimed range is broad and general (encompassing 49% of the entire possible relative sizes), rather than narrow & critical. See MPEP §716.02(d). 
In other words, a selection of relative size must be made in construction, Chen teaches shape variations as being result effective, and it would be obvious to try the broadly recited claimed range as a result of the above points.

Claim 3: The cutting element of claim 1, wherein the border has an ellipse shape (fig 25).

Claim 6: The cutting element of claim 1, wherein an edge chamfer is formed between the border and the edge ("While not illustrated, at least a portion of the peripheral edge [315 surrounding (and defining the bounds of) the top surface 305] (for example, the cutting edge portion and extending around the portion of the edge that will come into contact with the formation for an expected depth of cut) may be beveled or chamfered. In one or more embodiments, the entire peripheral edge may be beveled, which may include a variable (in angle and/or width) chamfer or bevel around the circumference of the cutting element. In one or more embodiments, a cutting element may also have a radiused edge." - ¶ 61).

Claim 7: The cutting element of claim 1, wherein the cutting element is an as-pressed element made to a near net shape (¶s 114 & 127). This limitation is a product-by-process limitation (MPEP §2113) which is a broad recitation that only limits the claim to prior art to the final structure implied by the process. The present manufacturing process of "HPHT conditions which promotes a sintering" (¶ 4 of the present case) is the same as that taught by the prior art ("sintering under HPHT conditions" - ¶ 114).

Claim 26: Chen does not expressly disclose the length of the major axis relative to the width of the cutting element, but does discuss changes in shape, dimensions, and size, as discussed for claim 1 above. Further, the examiner notes that the claim does not limit "a width of the cutting element" to any particular dimension. So any "width" will read on the claim.
	It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have the major axis dimension between 60 to 95 percent of any width of the cutting element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	As similarly discussed for claim 1 above and not repeated again here, such a routine design choice is inherently necessary for actual construction, and Chen discusses changing the shape and dimension of the concavity in multiple locations. The distance between the edge of the concavity and the peripheral edge is expressly contemplated as being result effective and variable (¶ 76).

Claim 28: The cutting element of claim 1, wherein the elongated protrusion comprises tallest points on opposite sides of the elongated protrusion at the border with the major axis dimension (clearly shown in fig 25), wherein the axially tallest points comprise an axial height from the edge (clearly shown in fig 27).


Claims 2, 5, 22-24, & 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259988 (Chen) in view of US 2008/0264696 (Dourfaye).
Claim 2: Chen renders obvious all the limitations of parent claim 1, and further discloses a front rake angle measured between a radial plane perpendicular to a longitudinal axis of the cutting element and a tangent line to the concave surface, wherein the tangent line extends tangent to the concave surface proximate to the edge and intersects the longitudinal axis (inherent to the cross-sections shown in figs 26 & 27, even if the lines are not expressly shown). However Chen does not disclose the specific numerical value of this range, nor that it is result effective.
However Dourfaye discloses a cutter with a elongated concave portion in the cutting face (figs 5A-7C & 16A-17B) with a rake angle ("counter angle C", figs 5A-6B & 16A-17B; "C1", figs 7A-7B) defined by a tangent line of the concavity at the edge and a radial plane perpendicular to the longitudinal axis ("The counter angle c is measured between a tangent line of the concave curve surface at the perimeter edge of the cutter and the flat back surface of the cylindrical substrate 34 (or parallel rear attaching surface of the diamond table 32)" - ¶ 56) that may be 15 degrees (¶ 57).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the numerical angle value taught by Dourfaye in the cutter taught by Chen. First, as discussed above, Chen clearly shows such an angle in the figures but does not discuss it, thus forcing the reader to look elsewhere for a more detailed description for actual construction. Dourfaye teaches that such an angle, in the claimed range, is known and useful in the consideration of design (¶s 56 & 57).

Claim 5: Chen renders obvious all the limitations of parent claim 1 but does not expressly disclose a face chamfer formed around the border. However Dourfaye discloses a cutter with an elongated concave portion in the cutting face (figs 5A-7C & 16A-17B) with a border extending around the concave portion (ibid) with a chamfer formed around the border (chamfer 52, figs 5A-7C & 16A-17B; ¶ 58).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the chamfer taught by Dourfaye on the cutter taught by Chen. First, such chamfers are exceedingly well known in the art, as evidenced by Dourfaye and as would be appreciated by the ordinary artisan. Second, the use of chamfers helps eliminate stress concentration / stress risers that form at sharper surface discontinuities.

Claim 22: The cutting element of claim 2, wherein the front rake angle ranges from 5 to 15 degrees (15 degrees is taught by Dourfaye: ¶ 57).

Claim 23: The cutting element of claim 5, wherein an edge chamfer is formed between the face chamfer and the edge ("While not illustrated, at least a portion of the peripheral edge [315 surrounding (and defining the bounds of) the top surface 305] (for example, the cutting edge portion and extending around the portion of the edge that will come into contact with the formation for an expected depth of cut) may be beveled or chamfered. In one or more embodiments, the entire peripheral edge may be beveled, which may include a variable (in angle and/or width) chamfer or bevel around the circumference of the cutting element. In one or more embodiments, a cutting element may also have a radiused edge." - ¶ 61 of Chen. This would be between the "face chamfer" and the edge as modified by Dourfaye for claim 5 above).

Claim 24: The cutting element of claim 23, wherein the sloped surfaces have a different slope value than each of the face chamfer and the edge chamfer (This would appear to be inherent to the definition of "chamfer", which is a surface discontinuity. In other words, if the sloped surfaces had the same slope as the chamfers, there wouldn't be chamfers on either end. Rather it would be a continuous surface).

Independent claim 32 is a combination of claims 1, 2, 6, & 24 and is similarly rejected over Chen in view of Dourfaye as described for those claims above and respectfully not repeated again here. he motivation for the modification is the same as described above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259988 (Chen) in view of US 10,022,840 (Miess).
Claim 4: Chen renders obvious all the limitations of parent claim 1 but does not expressly disclose that the border has a diamond shape, although Chen does expressly disclose that the shape of the border may change (figs 25, 28, 33, 34, 38), thus showing it to be result effective & contemplated by the prior art.
However Miess discloses a cutter with a concave recess in the cutting face (abstract) that may be elliptical (fig 5A), or diamond shaped (fig 3A; the examiner notes that the embodiment of figure 3A can reasonably be called a diamond shape given the dictionary definition of "diamond", attached - definition 3), or several other shapes (figs 1A, 2A, 4A, 6, 8, 9, 10A, etc). This concave recess may be filled with a sacrificial material (which is not excluded by the present claims), or the recesses may be removed prior to use (second ¶ of col 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a diamond shape as taught by Miess in place of the oval shape taught by Chen. Miess discloses both shapes in the same reference, thus showing them to be known and therefore obvious variations of each other. Further, Chen contemplates changing of shapes of the recess, as discussed above.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259988 (Chen) in view of US 4,629,373 (Hall).
Claim 21: Chen renders obvious all the limitations of parent claim 1 but does not expressly disclose that the cutting element is modified from a cylindrical shape by machining or laser cutting to form the final form. As discussed for claim 7 above, this is a product-by-process limitation that only limits the claim to the final structure, not the method of producing it. The present disclosure implies some structural difference formed by this process (¶ 105 of the present case's pre-grant publication, US 2021/0215003).
Hall teaches that it is known to form a polycrystalline diamond cutter in a cylindrical shape and laser cutting it to its final shape, including surface irregularities on the cutting surface (last sentence of the abstract; col 5:40-45).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the process taught by Hall to form the product taught by Chen. This is expressly taught as being a known variation of as-pressed shape (abstract & the second ¶ of col 5) as well as known in the art of cutting manufacturing (ibid).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259988 (Chen) in view of US 2010/0084198 (Durairajan).
Claim 27: Chen renders obvious all the limitations of the parent claim and further teaches that the elongated protrusion comprises an axial height from the edge (shown but not individually numbered in fig 27) and the concave surface comprising an axially lowest point some distance below the axial height (ibid). Chen does not expressly discuss the ratio of that distance relative to the height.
However Durairajan discloses a cutter with a concavity having a depth relative to the height of the insert ("d" - figs 5, 6, 8; "hd" - fig 9 ) that may be between 5 to 50 percent of the height (¶ 42) and further discloses that this depth is a result effective variable within the purview of the artisan (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the depth/height ratio taught by Durairajan in the cutter taught by Chen. Chen does not discuss the depth thus forcing the reader to look elsewhere for a more detailed description. Such a selection is inherently necessary for actual construction. Durairajan discloses the claimed range as well as teaches that it is linked to the desired back rake angle or ROP (¶ 44).


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259988 (Chen) in view of US 2008/0264696 (Dourfaye), in further view of US 10,022,840 (Miess).
Independent claim 29 is a combination of claims 1, 2, 4, & 6 and is similarly rejected over Chen in view of Dourfaye & Miess, as described for those claims above and respectfully not repeated again here. The motivation for the modification is the same as described above.

Claim 30 is the same as claim 26 and is similarly rejected over Chen as described for claim 26 above and respectfully not repeated again here.

Claim 31 is the same as claim 5 and is similarly rejected over Dourfaye as described for claim 5 above and respectfully not repeated again here.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0259988 (Chen) & US 2008/0264696 (Dourfaye), in further view of 2010/0084198 (Durairajan).
Claim 33 is the same as claim 27, and is similarly rejected over Durairajan as described above and respectfully not repeated again here. The motivation for the modification is the same as described above.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676